826 F.2d 1066
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.WHITE DEER COAL COMPANY, and Old Republic Companies, Petitioners,v.Nathaniel BOYD, Director, Office of Workers' CompensationPrograms, United States Department of Labor, Respondents.
No. 86-3645
United States Court of Appeals, Sixth Circuit.
Aug. 13, 1987.

ORDER
Before MERRITT and RYAN, Circuit Judges, and BROWN, Senior Circuit Judge.


1
Upon review of the judgment of the Department of Labor affirming the decision of the Benefits Review Board,


2
This cause came on to be heard upon the record compiled before the Benefits Review Board, and the briefs and oral argument of the parties.  Upon due consideration thereof, the Court concludes that the findings and decision of the Benefits Review Board are supported by substantial evidence.


3
IT IS THEREFORE ORDERED that the judgment of the Benefits Review Board be, and it hereby is, affirmed.